DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-3, & 6) in the reply filed on 4/20/2022 is acknowledged.  The traversal is on the ground(s), in-part, that there is no search burden.  This is found persuasive based on the search conducted in anticipation of this office action.
The restriction requirement has been withdrawn.
Examiner’s Note
To facilitate the expeditious examination of this application, it would be useful for the Examiner to know how, per claim 1, the value obtained by dividing an average value for a distance between a center point of a cellulose stem fiber constituting the separator and a center point of another fiber nearest to the fiber by a thickness of the separator, is controlled during the manufacturing process of the separator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi et al. (US 20140377628 A1) and further in view of Harada et al. (US 20090017385 A1).
Regarding claim 1, Nandi discloses a separator for an electrochemical element [0001] comprising a fiber (Fig. 5; 504) ([0057]-[0059]), wherein a value obtained by dividing an average value for a distance between a center point of a cellulose stem fiber constituting the separator and a center point of another fiber nearest to the fiber by a thickness of the separator is 0.002 to 2.625 (see calculation below) which encompasses the claimed range of 0.80 to 1.35 to obtain a separator with an exceptional level of increased strength (e.g., puncture resistance) and electrolyte absorption properties [0060].
Ratio calculation:
Average value for a distance between a center point of a cellulose stem fiber constituting the separator and a center point of another fiber nearest to the fiber:
5 μm to 1000 μm (10 mm) (Fig. 5) ([0059]; fibers 504 are unidirectional).
Thickness of the separator:
0.015 inch (381 μm) to 0.080 inch (2023 μm) (Figs. 2A & 5) ([0040], [0057]; it can be presumed that nonwoven fiber mat 502 has a similar thickness as nonwoven fiber mat 222, which is in another embodiment, because each embodiment consists of a single mat).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a distance to thickness ratio disclose in Nandi which is within the claimed range to obtain a separator with an exceptional level of increased strength (e.g., puncture resistance) and electrolyte absorption properties and the skilled artisan would have a reasonable expectation of success in doing so.
Nandi does not disclose wherein the fiber is a beaten cellulose fiber.
Harada teaches a separator for an electrochemical element [0001] comprising a beaten cellulose fiber [0033].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the beaten cellulose fiber of Harada as the fiber of Nandi because it is a known fiber suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Nandi discloses all the limitations of the separator for an electrochemical element above but does not disclose wherein a fibrillation of the separator including a cellulose fiber is 7.0 to 15.0%.
Modified Nandi teaches wherein the fibrillation is a results effective variable (Harada; [0033]; degree of beating). 
Upon increasing the fibrillation, the separator tends to shrink when being immersed in electrolyte (Harada; [0033]).  Furthermore, upon decreasing the fibrillation, it is more difficult to obtain a dense and homogenous separator (Harada; [0033]).  Thus, the skilled artisan would optimize the fibrillation of the separator including a cellulose fiber by selecting a percent fibrillation such that the fibrillation of the separator including a cellulose fiber is within the claimed range of 7.0 to 15.0% to balance between the separator shrinking when being immersed in electrolyte and obtaining a dense and homogenous separator.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the percent fibrillation of the separator including a cellulose fiber as taught in Harada and apply it to the separator of modified Nandi to balance between the separator shrinking when being immersed in electrolyte and obtaining a dense and homogenous separator and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Nandi discloses all the limitations of the separator for an electrochemical element above and further discloses wherein the cellulose fiber is a solvent-spun cellulose fiber (Harada; [0033]).
Regarding claim 4, modified Nandi discloses all the limitations of the separator for an electrochemical element above and further discloses an electrochemical element comprising the separator for an electrochemical element (Nandi; [0070]).
Regarding claim 6, modified Nandi discloses all the limitations of the separator for an electrochemical element above and further discloses wherein the cellulose fiber is a solvent-spun cellulose fiber (Harada; [0033]).
Regarding claim 7, modified Nandi discloses all the limitations of the separator for an electrochemical element above and further discloses an electrochemical element comprising the separator for an electrochemical element (Nandi; [0070]).
Regarding claim 8, modified Nandi discloses all the limitations of the separator for an electrochemical element above and further discloses an electrochemical element comprising the separator for an electrochemical element (Nandi; [0070]).
Regarding claim 9, modified Nandi discloses all the limitations of the separator for an electrochemical element above and further discloses an electrochemical element comprising the separator for an electrochemical element (Nandi; [0070]).

Claims 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi et al. (US 20140377628 A1) and Harada et al. (US 20090017385 A1) as applied to claim 1 above, and further in view of Tsukuda et al. (JP 2014053259 A) (English machine translation previously provided).
Regarding claim 5, modified Nandi discloses all the limitations of the electrochemical element above but does not does wherein the electrochemical element is one selected from an aluminum electrolytic capacitor, an electric double layer capacitor, a lithium ion capacitor, a lithium ion secondary battery, a sodium ion secondary battery, a sodium sulfur secondary battery, a magnesium ion secondary battery, or a magnesium sulfur secondary battery.
Tsukuda teaches an electrochemical element (machine translation; [0001]) comprising a separator (machine translation; [0001]), wherein the separator further comprises a beaten cellulose fiber (machine translation; PDF P19: L765), wherein the cellulose fiber is a solvent-spun cellulose fiber (machine translation; PDF P19: L765), wherein the electrochemical element is a lithium ion secondary battery (machine translation; [0054]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the separator of modified Nandi with the electrochemical element of Tsukuda because it is a known electrochemical element utilizing separators comprised of a beaten cellulose fiber and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 10, modified Nandi discloses all the limitations of the electrochemical element above but does not does wherein the electrochemical element is one selected from an aluminum electrolytic capacitor, an electric double layer capacitor, a lithium ion capacitor, a lithium ion secondary battery, a sodium ion secondary battery, a sodium sulfur secondary battery, a magnesium ion secondary battery, or a magnesium sulfur secondary battery.
Tsukuda teaches an electrochemical element (machine translation; [0001]) comprising a separator (machine translation; [0001]), wherein the separator further comprises a beaten cellulose fiber (machine translation; PDF P19: L765), wherein the cellulose fiber is a solvent-spun cellulose fiber (machine translation; PDF P19: L765), wherein the electrochemical element is a lithium ion secondary battery (machine translation; [0054]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the separator of modified Nandi with the electrochemical element of Tsukuda because it is a known electrochemical element utilizing separators comprised of a beaten cellulose fiber and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 11, modified Nandi discloses all the limitations of the electrochemical element above but does not does wherein the electrochemical element is one selected from an aluminum electrolytic capacitor, an electric double layer capacitor, a lithium ion capacitor, a lithium ion secondary battery, a sodium ion secondary battery, a sodium sulfur secondary battery, a magnesium ion secondary battery, or a magnesium sulfur secondary battery.
Tsukuda teaches an electrochemical element (machine translation; [0001]) comprising a separator (machine translation; [0001]), wherein the separator further comprises a beaten cellulose fiber (machine translation; PDF P19: L765), wherein the cellulose fiber is a solvent-spun cellulose fiber (machine translation; PDF P19: L765), wherein the electrochemical element is a lithium ion secondary battery (machine translation; [0054]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the separator of modified Nandi with the electrochemical element of Tsukuda because it is a known electrochemical element utilizing separators comprised of a beaten cellulose fiber and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, modified Nandi discloses all the limitations of the electrochemical element above but does not does wherein the electrochemical element is one selected from an aluminum electrolytic capacitor, an electric double layer capacitor, a lithium ion capacitor, a lithium ion secondary battery, a sodium ion secondary battery, a sodium sulfur secondary battery, a magnesium ion secondary battery, or a magnesium sulfur secondary battery.
Tsukuda teaches an electrochemical element (machine translation; [0001]) comprising a separator (machine translation; [0001]), wherein the separator further comprises a beaten cellulose fiber (machine translation; PDF P19: L765), wherein the cellulose fiber is a solvent-spun cellulose fiber (machine translation; PDF P19: L765), wherein the electrochemical element is a lithium ion secondary battery (machine translation; [0054]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the separator of modified Nandi with the electrochemical element of Tsukuda because it is a known electrochemical element utilizing separators comprised of a beaten cellulose fiber and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759